Bullard, J.
The plaintiff sues as administrator of the estate of Butler, for the price of a slave, purchased by the defendant, at the probate sale of the property of the estate. The defence is, that the slave was affected with redhibitory vices and defects, and that his services were so much interrupted thereby, that the defendant would not have purchased, had he known of their existence. He prays that the sale may be cancelled. The cause was submitted to a jury, who by their verdict, reduced the price from $920, to $500; and that verdict being followed by a judgment, the defendant appealed.
It appears in evidence, that the sale took place in the spring of 1840, and the slave died in the spring of 1841. In the meantime, it does not appear that .the defendant made any complaint, or that *172he demanded the rescission of the sale. On the contrary, he offered him for sale, and refused to take less for him than he had given at the probate sale.
We have attentively considered all the evidence in the record, upon which the jury acted. It is so difficult to reconcile, and so balanced, and the effect it would produce upon the mind depending so much upon the credibility of the Witnesses, that, if the jury had come to the conclusion, that the sale ought to be can-celled, we should, perhaps, not have thought it our duty to disturb the verdict. In a case like the present, the jury is more competent than we are to estimate the value of the evidence. We are not satisfied that the judgment is so manifestly wrong as to authorize our interference.

Judgment affirmed.